OPINION
FONES, Justice.
In this worker’s compensation case, the trial court granted defendants’ motion to dismiss at the conclusion of plaintiff’s proof. The sole issue presented on this appeal is whether the trial court erred in its finding that plaintiff’s injuries did not arise out of and in the course of his employment. We affirm.
On 19 May 1985, plaintiff, Robert L. Hall, was employed as a driver by defendant, Mason & Dixon Lines, Incorporated. On that date, while driving a tractor-trailer rig through Davidson County at defendant’s direction, plaintiff observed a stalled vehicle blocking the left-hand lane of Interstate Highway 40 West. As plaintiff passed the vehicle, he observed a girl who was apparently trapped inside the automobile. Plaintiff parked his tractor-trailer rig on the side of the road and then helped extricate the girl from the car. After the rescue, plaintiff began directing traffic around the stalled car with a flashlight. As he walked behind the damaged vehicle, plaintiff tripped over a guardrail and fell twenty feet to the underpass below. As a result of this fall, plaintiff sustained a sixty percent permanent disability to the body as a whole. Plaintiff filed suit seeking worker’s compensation benefits for the injuries he sustained as a result of this incident. At trial, the chancellor granted defendant’s motion to dismiss pursuant to T.R.C.P. 41.-02(2) on the ground that the accident did not arise out of and in the course of plaintiff’s employment.
As this cause of action arose prior to 1 July 1985, review by this Court of findings of fact of the chancellor is governed by the material evidence rule. Alley v. Consolidation Coal Co., 699 S.W.2d 147 (Tenn.1985).
*150This case presents the question of the propriety of worker’s compensation benefits for injuries sustained in the rescue of a third party, a question first addressed by this Court in Lennon Co. v. Ridge, 219 Tenn. 623, 412 S.W.2d 638 (1967). In fact, the facts of Lennon are substantially similar to the facts of the present case.
The rescue involved here was an attempt to assist a person who was not a fellow employee of the claimant, nor was there any property of the employer involved in this rescue. So far as the record before us discloses, there was no pecuniary or other interest of The Lennon Company, Inc., involved, and The Lennon Company, Inc., was in no way legally responsible for the dangerous condition which resulted in the rescue effort by claimant.
The question before the Court, then, is whether or not an employer is liable for workmen’s compensation benefits to an employee who is injured in an attempt to rescue a stranger, under circumstances in which the employer has no pecuniary or proprietary interest in the rescue as such and no responsibility for creating the danger out of which the rescue attempt arose.
Id. at 626, 412 S.W.2d at 640.
In Lennon, this Court conducted a detailed analysis of the issue of whether an employer is liable under worker’s compensation for injuries incurred during the rescue of a third person. We noted then, and reiterate, that although concepts of tort law such as the “rescue” doctrine applicable to negligence cases may be helpful, they are not controlling in the worker’s compensation field. Id. at 626-28, 412 S.W.2d at 640-41. Worker’s compensation liability is imposed upon the employer, regardless of the fault of either party. But this no-fault liability is not unlimited. The injury by accident must arise out of and in the course of employment for worker’s compensation liability to be imposed. T.C. A. § 50-6-102(a)(4). If this test is met, liability will be imposed no matter how rash or foolhardy the employee’s conduct, so long as the injury is not “due to the employee’s willful misconduct or intentional self-inflicted injury, or due to intoxication, or willful failure or refusal to use a safety appliance or perform a duty required by law.” T.C.A. § 50-6-110(a). As a corollary, if the injury does not arise out of and in the course of employment, worker’s compensation liability cannot be imposed upon the employer no matter how laudable in character the act of the injured employee.
In Lennon, this Court reviewed the substantial split of authority among other jurisdictions on the issue of worker’s compensation coverage for employees injured while rescuing a third person. We concluded that in light of the previous decisions by this Court that “compensation should not be permitted unless the employee acts in some way for the benefit of or in furtherance of the interests of his employer, or pursuant to instructions given by the employer.” Lennon Company, 219 Tenn. at 634, 412 S.W.2d at 644. On appeal, plaintiff urges this Court to reverse Lennon, and adopt the positional risk doctrine. In the alternative, plaintiff argues that this factual situation should be classified as a “street risk” with compensability to be determined pursuant to the decisions applicable to “street risks.”
Under the positional risk doctrine compensation is allowed “whenever the injury occurred because the employment required the claimant to occupy what turned out to be a place of danger.” 1 Larson, Workmen’s Compensation Law § 10.00 (1984). Larson advocates the use of this doctrine for rescue situations. He states that “the rescue of a stranger is compensa-ble if the conditions of employment place claimant in a position which requires him by ordinary standards of humanity to undertake the rescue.” 1A Larson, Workmen’s Compensation Law § 28.00 (1985).
In Lennon, this Court examined and rejected the positional risk doctrine. Lennon Company, 219 Tenn. at 636, 412 S.W.2d at 644. This Court noted that “the mere presence of the employee at the place of injury because of employment will not alone result in the injury being considered as arising out of the employment.” Id. [quoting Knox v. Batson, 217 Tenn. 620, *151631, 399 S.W.2d 765, 770 (1966) ]. And in a recent case, Hudson v. Thurston Motor Lines, Inc., 583 S.W.2d 597, 599-600 (Tenn.1979), we refused to adopt the positional risk doctrine for “street risks.” Indeed, we have stated on several occasions that classification and labeling is not the best method of determining whether an injury is compensable.
[I]n determining whether an accident arose out of and in the course of the employment, each case must be decided with respect to its own attendant circumstances and not by resort to some formula....
Generally, an injury arises out of and in the course of the employment if it has a rational causal connection to the work and occurs while the employee is engaged in the duties of his employment. ...
Bell v. Kelso Oil Co., 597 S.W.2d 731, 734 (Tenn.1980). We once again reject the use of artificial labels and reiterate our belief that, “[i]t is difficult, perhaps impossible to compose a formula which will clearly define” those accidents that result in compen-sable injuries.
Our inquiry must focus upon whether at the time of the injury plaintiff was engaged in his employment duties, so that the accident may be found to have occurred “in the course of employment.” The guidelines for this inquiry for accidents caused by the rescue of third parties was established in Lennon. “[Cjompensation should not be permitted unless the employee acts in some way for the benefit of or in furtherance of the interests of his employer, or pursuant to instructions given by the employer.” Lennon Co., 219 Tenn. at 634, 412 S.W.2d at 644.
The record at trial establishes that defendant had never instructed plaintiff to aid motorists in distress. Defendant was not required by any statute to aid motorists and defendant had not caused or contributed to the accident involving the car. The rescued girl was neither an employee nor a customer of defendant. We cannot say on this record that the chancellor erred in his determination that defendant did not benefit from the actions of plaintiff, and therefore, plaintiffs injuries were not compensa-ble under Lennon.
Finally plaintiff argues that the facts of this case reveal that plaintiffs injuries were caused by a “street risk,” and therefore plaintiff is entitled to recover benefits under the law applicable to street risks. See Hudson v. Thurston Motor Lines, Inc., 583 S.W.2d 597 (Tenn.1979). Generally, street risks include simple falls, assaults by highway robbers and automobile accidents. See, Hudson v. Thurston Motor Lines, Inc., supra; Mayor v. Ward, 173 Tenn. 91, 114 S.W.2d 804 (1938); Central Surety & Insurance Corp. v. Court, 162 Tenn. 477, 36 S.W.2d 907 (1931). Larson adds to this list, “stray bullets, falling trees, and foul balls.” 1 Larson, Workmen’s Compensation Law, § 9.00 (1984). We find it unnecessary to determine whether the plaintiffs injuries were caused by a “street risk.” There are two components to compensability under the Tennessee Worker’s Compensation scheme. The injuries must arise out of employment, and separately the injuries must have occurred “in the course of employment.” Knox v. Batson, 217 Tenn. 620, 399 S.W.2d 765 (1966). The “street risk” doctrine only satisfies the “arising out of employment” component. The “course of employment” component must still be satisfied. As we have already concluded that the chancellor did not err in his decision that plaintiffs injuries did not occur “in the course of employment,” it is unnecessary for this Court to address the applicability of the “street risk” doctrine.
The order of the chancellor dismissing this action is affirmed. Costs are adjudged against plaintiff.
HARBISON, C.J., and COOPER and O’BRIEN, JJ., concur.
DROWOTA, J., dissents, see separate opinion.